10

11.

12

13

14

15

16

Ly

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-01058-DAD-BAM Document 20 Filed 03/14/19 Page 1of5

LAW OFFICE OF JOSEPH WEST
J oseph ver California Bar No. 218847
Locast ent , Suite 120
Presno,
{310) 4

ee ah
westjosep

“0890
8-5010
carlin net

ATTORNEYS FOR:
HGM HOLDINGS LLC

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

PAUL REIFFER, an individual,

Plaintiff,
vs.

HGM HOLDINGS LLC dba HGM
BUSINESS GROUP;

Defendants.

 

 

Case
BAM

No.: —1:18-CV-01058-LJO-

DEFENDANT’S OPPOSITION TO
PLAINTIFF'S MOTION TO STRIKE
AFFIRMATIVE DEFENSES FROM
DEFENDANTS FIRST AMENDED
ANSWER

 

TO THE HONORABLE LAWRENCE J. O’NEILL, UNITED STATES DISTRICT
COURT JUDGE, TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
PLEASE TAKE NOTICE that HGM HOLDING LLC, hereby opposes the Motion

of PAUL REIFFER (“Plaintiff”) to strike affirmative defenses from the First Amended
DEFENDANTS'S OPPOSITION TO MOTION TO STRIKE AFF1RMATIVE DEFENSES FROM FIRST AMENDED

ANSWER

1

 
10

11

12

13

14

15

16

17

18

L9

20

Zi.

22

23

24

25

26

27

28

 

 

Case 1:18-cv-01058-DAD-BAM Document 20 Filed 03/14/19 Page 2 of 5

Answer pursuant to FRCP Rule 56(f). The Motion hearing is currently scheduled for
December 27, 2018 at 8:30a.m. at the above entitled court.

Plaintiffs opposes the motion on the grounds that the motion to strike is
disfavored, the motion lacks grounds on the face of the complaint and should fail in
light of the policy of liberality in pleadings. The plaintiffs are requesting the motion be
denied

The appended Memorandum of Points and Authorities, as well as any and all

oral arguments and such evidence as may be produced later.

 

Respectfully Submitted,
DATED: March 14, 2019 LAW OFFICE OF JOSEPH A. WEST
BY:
Joseph A. West,
Attorney for Defendants

 

DEFENDANTS’S OPPOSITION TO MOTION TO STRIKE AFFIRMATIVE DEFENSES FROM FIRST AMENDED

ANSWER

2

 
10

1.

12

L3

14

15

16

L?

18

Lg

20

21

22

23

24

25

26

2a

28

 

 

Case 1:18-cv-01058-DAD-BAM Document 20 Filed 03/14/19 Page 3 of 5

MEMORANDUM OF POINTS AND AUTHORITIES
I

BACKGROUND
The action was commenced on or about August 8, 2018 by complaint filed in
This court. Plaintiffs complaint asserts he created a copyrighted work in 2014 and that
defendants infringed on that work sometime between 2014 and when the complaint

was filed. Plaintiffs complaint is a boilerplate complaint that is only six pages and is

offers very limited facts.

Il. ARGUMENTS

1._The motion to Strike should be denied because it is disfavored.

The grounds for a moticn to strike must appear on the face of the pleading under
attack or from matters which the court may judicially notice. [Dah Chong Hong, Ltd.
V Silk Greenhouse, Inc. (MD FL 1989) 719 F.Supp. 1072, 1073; SEC v. Sands (CD CA
1995) 902 F. Supp.1149, 1165.

Furthermore, when ruling upon a motion to strike the court must view the pleading
under attack in the light more favorable to the pleader. [ Lazar v. Trans Union LLC (CD
CA 2000) 195 FRD 665, 669]

Motions to strike are regarded with disfavor because they are often used as delaying
tactics and because of the policy favoring resolution on the merits. [Stanbury Law Firm
v. LR.S. (8 Cir. 2000) 221 F3rd 1059, 1063; RDF Media Ltd. v. Fox Broadcasting Co.
(CD CA 2005) 372 F.Supp.2"4 556, 566; Bureerong v. Uvawas (CD CA 1996) 922

F.Supp. 1450 1478]

 

DEFENDANTS’S OPPOSITION TO MOTION TO STRIKE AFFIRMATIVE DEFENSES FROM FIRST AMENDED
ANSWER

3

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-01058-DAD-BAM Document 20 Filed 03/14/19 Page 4of5

Because the motion is disfavored and because the affirmative defenses are defenses

that are commonly pled the motion should be denied.

iI. CONCLUSION

For the reasons set forth herein plaintiff respectfully requests the Plaintiffs Motion
to strike be denied or that leave should be granted to for defendants to amend the

answer.

Respectfully Submitted,
Dated: March 14, 2019 LAW OFFICE OF JOSEPH WEST

BY: [ he” N NN —
Joseph A. West, - ~
Attorney for Defendant;

 

DEFENDANTS’S OPPOSITION TO MOTION TO STRIKE AFFIRMATIVE DEFENSES FROM FIRST AMENDED
ANSWER

4

 
Case 1:18-cv-01058-DAD-BAM Document 20 Filed 03/14/19 Page 5of5

PROOF OF SERVICE
[CCP § 1012]
STATE OF CALIFORNIA, COUNTY OF FRESNO

I am employed in the County of Fresno, State of California. I am over the age of
18 and not a party to the within action; my business address is 575 E. Locust Ave.,
Suite 120 Fresno CA 93720.

On the date below, the foregoing documents described as: DEFENDANT
HGM HOLDING LLC’S OPPOSITION TO MOTION TO STRIKE FIRST
AMENDED COMPLAINT. 1:18-CV-1:18-cv-01058-LJO-BAM; was served
on the interested parties in this action by placing a true copy thereof enclosed in a sealed
envelope addressed as follows:

 

 

Jonah A. Grossbardt

Sriplaw P.A.

1801 Century Park East, Suite 1100
Los Angeles, CA 90067

 

 

xX ~=Aa~BY MAIL
x I deposited such envelope in the mail at Fresno, California. The
envelope was mailed with postage thereon fully prepaid.
X Tam “readily familiar” with the firm’s practice of collection and

processing correspondence for mailing. Under that practice it would be
deposited with U.S. postal service on that same day with postage thereon
fully prepaid at Fresno, California in the ordinary course of business.

_ BY PERSONAL DELIVERY

_ I caused to be delivered such envelope by hand to:

Executed March 14, 2019 at Fresno, California.

Xx STATE I declare under penalty of perjury under the laws of the State
of California that the above is true and correct.

X FEDERAL I declare that I am employed in the office of a member of the
bar of this court at whose direction the service was made.

 
